UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008  TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-18676 COMMERCIAL NATIONAL FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) PENNSYLVANIA 25-1623213 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) , PA 15650 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(724) 539-3501 Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[ X ]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of“ large accelerated filer”, “accelerated filer”, and “smaller reporting company”in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated filer []Accelerated filer[] Non-accelerated filer []Smaller Reporting Company[ X ] Indicate by check mark whether the registrant is a shell company( as defined in Rule 12b-2 of the Exchange Act). []yes[x] No Indicate the number of shares outstanding of each of the issuer's classes of common stock. CLASS OUTSTANDING AT NOVEMBER 1, 2008 Common Stock, $2 Par Value 2,888,253 Shares 1 PART I - FINANCIAL INFORMATION ITEM
